Case 1:18-cv-05775-ERK-CLP Document 32 Filed 05/13/19 Page 1 of 7 PagelD #: 240

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

STAR AUTO SALES OF BAYSIDE, INC.

(d/b/a STAR TOYOTA OF BAYSIDE), : Case No.: 1:18-cv-05775
STAR AUTO SALES OF QUEENS, LLC :

(d/b/a STAR SUBARU), STAR HYUNDAI LLC

(d/b/a STAR HYUNDAI), STAR NISSAN, INC. — : REPLY TO
(d/b/a STAR NISSAN), METRO CHRYSLER COUNTERCLAIMS

PLYMOUTH INC. (d/b/a STAR CHRYSLER
JEEP DODGE), STAR AUTO SALES OF
QUEENS COUNTY LLC (d/b/a STAR FIAT)
and STAR AUTO SALES OF QUEENS
VILLAGE LLC (d/b/a STAR MITSUBISHI),
Plaintiffs,

Vv.
VOYNOW, BAYARD, WHYTE
AND COMPANY, LLP, HUGH WHYTE,
RANDALL FRANZEN and ROBERT SEIBEL,

Defendants.

Plaintiffs Star Auto Sales of Bayside, Inc. (d/b/a Star Toyota of Bayside), Star
Auto Sales of Queens, LLC (d/b/a Star Subaru), Star Hyundai LLC (d/b/a Star Hyundai), Star
Nissan, Inc. (d/b/a Star Nissan), Metro Chrysler Plymouth Inc. (d/b/a Star Chrysler Jeep
Dodge), Star Auto Sales of Queens County LLC (d/b/a Star Fiat) and Star Auto Sales of
Queens Village LLC (d/b/a Star Mitsubishi), by their attorneys, Trachtenberg Rodes &
Friedberg LLP, allege for their Reply to Defendants’ Counterclaims (the “Counterclaims”)
herein as follows:

Answering Allegations

1. Plaintiffs generally deny the allegations incorporated in Paragraph | of

the Counterclaims.
Case 1:18-cv-05775-ERK-CLP Document 32 Filed 05/13/19 Page 2 of 7 PagelD #: 241

2s Plaintiffs deny the allegations set forth in Paragraph 2 of the
Counterclaims, except admit that defendant Voynow, Bayard, Whyte & Company appears to
allege counterclaims for itself.

2. Plaintiffs deny the allegations set forth in Paragraph 3, except admit
that the Counterclaims purport to assert certain of the counterclaims against certain of the
Plaintiffs in the affirmative case.

4. Plaintiffs admit the allegations set forth in Paragraph 4 of the
Counterclaims, but aver that the scope of engagement was broader than alleged therein.

5. Plaintiffs deny the allegations set forth in Paragraph 5 of the
Counterclaims.

6, Plaintiffs deny the allegations set forth in Paragraph 6 of the
Counterclaims.

z Plaintiffs deny the allegations set forth in Paragraph 7 of the
Counterclaims.

8. Plaintiffs deny the allegations set forth in Paragraph 8 of the
Counterclaims.

9. Plaintiffs deny the allegations set forth in Paragraph 9 of the
Counterclaims.

10. Plaintiffs deny the allegations set forth in Paragraph 10 of the
Counterclaims

L., Plaintiffs deny the allegations set forth in Paragraph 11 of the
Counterclaims, except deny information or belief sufficient to admit or deny whether Voynow

“accrued fees” for any services allegedly performed.
Case 1:18-cv-05775-ERK-CLP Document 32 Filed 05/13/19 Page 3 of 7 PagelD #: 242

12. Plaintiffs deny the allegations set forth in Paragraph 12 of the
Counterclaims, except admit that certain payments were withheld by certain Plaintiffs due to
Defendants’ negligence.

13, Plaintiffs deny the allegations set forth in Paragraph 13 of the
Counterclaims.

14. Plaintiffs deny the allegations set forth in Paragraph 14 of the
Counterclaims, except admit that certain Plaintiffs asked certain Defendants to assist in
connection the training of “Jackie” at certain times and that certain Defendants failed to do so
in a competent or careful manner.

1D: Plaintiffs deny the allegations set forth in Paragraph 15 of the
Counterclaims.

16. Plaintiffs deny the allegations set forth in Paragraph 16 of the
Counterclaims, except deny information or belief sufficient to admit or deny whether Voynow
“accrued fees” in connection with any such services.

Tt Plaintiffs deny the allegations set forth in Paragraph 17 of the
Counterclaims, except admit that certain payments were withheld by certain Plaintiffs due to
Defendants’ negligence.

18. Plaintiffs deny the allegations set forth in Paragraph 18 of the
Counterclaims.

As to Count I for Breach of Contract — Star Subaru
19, Plaintiffs deny the allegations incorporated in Paragraph 19 of the

Counterclaims as though the same were more fully set forth herein.
Case 1:18-cv-05775-ERK-CLP Document 32 Filed 05/13/19 Page 4 of 7 PagelD #: 243

20. Plaintiffs deny the allegations set forth in Paragraphs 20 to 24 of the

Counterclaims.
As to Count I for Breach of Contract — Star Chrysler Plymouth Jeep

21. Plaintiffs deny the allegations incorporated in Paragraph 25 of the
Counterclaims as though the same were more fully set forth herein.

22. Plaintiffs deny the allegations set forth in Paragraphs 26 to 29 of the
Counterclaims.

As to Count III for Breach of Contract — Star Chrysler Plymouth Jeep

2. Plaintiffs deny the allegations incorporated in Paragraph 30 of the
Counterclaims as though the same were more fully set forth herein.

24. Plaintiffs deny the allegations set forth in Paragraphs 31 to 35 of the
Counterclaims.

As to Count IV for Breach of Contract — Star Nissan

23; Plaintiffs deny the allegations incorporated in Paragraph 36 of the
Counterclaims as though the same were more fully set forth herein.

26. Plaintiffs deny the allegations set forth in Paragraphs 37 to 41 of the
Counterclaims.

As to Count V for Breach of Contract — Star Nissan

21s Plaintiffs deny the allegations incorporated in Paragraph 42 of the

Counterclaims as though the same were more fully set forth herein.

28. Plaintiffs deny the allegations set forth in Paragraphs 43 to 47 of the

Counterclaims.
Case 1:18-cv-05775-ERK-CLP Document 32 Filed 05/13/19 Page 5 of 7 PagelD #: 244

As to Count VI for Breach of Contract — Star Toyota
29. Plaintiffs deny the allegations incorporated in Paragraph 48 of the
Counterclaims as though the same were more fully set forth herein.
30. Plaintiffs deny the allegations set forth in Paragraphs 49 to 53 of the
Counterclaims.
As to Count VII for Breach of Contract — Star Toyota
31. Plaintiffs deny the allegations incorporated in Paragraph 54 of the
Counterclaims as though the same were more fully set forth herein.
3a Plaintiffs deny the allegations set forth in Paragraphs 55 to 59 of the
Counterclaims.
As to Count VIII for Breach of Contract — Star Hyundai
aos Plaintiffs deny the allegations incorporated in Paragraph 60 of the
Counterclaims as though the same were more fully set forth herein.
34. Plaintiffs deny the allegations set forth in Paragraphs 61 to 65 of the
Counterclaims.
As to Count IX for Breach of Contract — Star Fiat
a0. Plaintiffs deny the allegations incorporated in Paragraph 66 of the
Counterclaims as though the same were more fully set forth herein.

36, Plaintiffs deny the allegations set forth in Paragraphs 67 to 71 of the

Counterclaims.
Case 1:18-cv-05775-ERK-CLP Document 32 Filed 05/13/19 Page 6 of 7 PagelD #: 245

37,
granted.

38.
Frauds.

39.

40.

unclean hands.

41.

estoppel.

42.

Affirmative Defenses

The Counterclaims fail to state claims upon which relief may be

The Counterclaims are barred, in whole or in part, by the Statute of

The Counterclaims are barred, in whole or in part, for indefiniteness.

The Counterclaims are barred, in whole or in part, by Defendants’

The Counterclaims are barred, in whole or in part, by equitable

The Counterclaims are barred, in whole or in part, by Defendant’s

failure to mitigate damages.

43.
unconscionability.

44,

The Counterclaims are barred, in whole or in part, due to

If and to the extent any plaintiffs is found to have any liability under

any of the Counterclaims, Plaintiffs are entitled, in whole or in part, to a set-off.
Case 1:18-cv-05775-ERK-CLP Document 32 Filed 05/13/19 Page 7 of 7 PagelD #: 246

Prayer For Relief

WHEREFORE, Plaintiffs Star Auto Sales of Bayside, Inc., Star Auto Sales of
Queens, LLC, Star Hyundai LLC, Star Nissan, Inc., Metro Chrysler Plymouth Inc., Star Auto
Sales of Queens County LLC and Star Auto Sales of Queens Village LLC respectfully pray
for judgment against defendants Voynow, Bayard, Whyte and Company, LLP in an amount to
be established at trial, but which shall not be less than ten million dollars ($10,000,000.00),
plus interest and attorneys’ fees, dismissing the Counterclaims in their entirety and for any
such other and further relief as this Court deems just and proper.

Dated: New York, New York
May 13, 2019

TRACHTENBERG RO DES & FRIEDBERG LLP

xf

Barry4. Friedberg (BF 7337)
Steve Arena (SA 6391)

545 Fifth Avenue
New York, New York 10017
(212) 972-2929

Attorneys for The Star Auto Group Plaintiffs and
Counterclaim Defendants
